March 18, 2010




Mr. William C. Andrews


Dear Kriss:


We (“ECD”) would like to engage you (“Consultant”) to provide financial,
accounting and investor relations support and, upon your appointment by our
Board of Directors, to serve as interim Chief Financial Officer of ECD (the
“Services”).  Your contact person at ECD is Mark Morelli, and you will report
directly to him.


The term of this Agreement will be effective immediately and continue until
terminated by either party.  As compensation for the Services, ECD will pay you
a fee of $50,000 per month, pro rated for any partial months, with a minimum
compensation of $150,000, unless terminated by ECD for cause, as reasonably
determined by ECD.  This fee cannot increase without the prior written approval
of ECD.  You will also be reimbursed for actual out-of pocket expenses,
including travel and lodging.  Please submit your invoice to your contact person
at ECD.


Invoices will be submitted as of the 15th and last day of each month and will be
paid within 10 days of presentment.


Our engagement of you is subject to the terms set forth in this letter and in
ECD’s Standard Terms and Conditions – Consulting Services (Rev. January 2010), a
copy of which is attached.  Defined terms used in this letter will have meanings
consistent with Standard Terms and Conditions – Consulting Services (Rev.
January 2010), and this letter constitutes a “Statement of Work” thereunder.


If this Agreement is satisfactory and you are willing to perform the Services
pursuant to these terms and conditions, please sign below.  Any signed copy of
this Agreement made by photocopy, facsimile, or PDF Adobe format shall be
considered an original.
 

 
Sincerely,
 
ENERGY CONVERSION DEVICES, INC.
               
 
By:
/s/ Jay B. Knoll       Jay B. Knoll     Its:  Executive Vice President          

Agreed and accepted:




/s/Kriss Andrews                                             
                              
KRISS ANDREWS
 

--------------------------------------------------------------------------------


 
[logo1.jpg] 
STANDARD TERMS AND CONDITIONS
CONSULTING SERVICES

 
 
These Standard Terms and Conditions - Consulting Services contain the general
terms and conditions applicable to a business relationship between Energy
Conversion Devices, Inc. and/or one or more of its affiliates (“ECD”) and
Consultant, pursuant to which Consultant will provide services (the “Services”)
to assist ECD in a project (the “Project”) as specified in a statement of work
signed by ECD and Consultant (the “Statement of Work”).  The fully-executed
Statement of Work and these Standard Terms and Conditions - Consulting Services,
together with any supplements referenced in the Statement of Work, are
collectively this “Agreement.”
1. Services.  Consultant will perform the Services in a professional manner in
compliance with all laws using commercially reasonable efforts to achieve the
goals in the Statement of Work according to the schedule in the Statement of
Work.  Upon ECD’s request, Consultant may provide additional services upon such
terms as the parties may agree.
2. Company Property.  ECD may furnish Consultant or provide Consultant access to
facilities, data, tools and other materials in connection with the
Project.  Consultant will use reasonable care and observe all applicable ECD
security and facilities policies and procedures when using or accessing such
facilities, data, tools and other materials.  Consultant will not obtain any
right, title or interest in such facilities data, tools and other materials and
will, immediately upon termination of this Agreement or any time upon ECD’s
request, return all such tools, data and other materials to ECD.
3. Payments.  Consultant will invoice ECD on a monthly basis for the Services at
the rates specified in the Statement of Work, together with any reimbursable
expenses.  Payment terms are 60 days net, unless specified otherwise in the
Statement of Work. ECD will reimburse Consultant for the reasonable and approved
out-of-pocket costs and expenses incurred in connection with performing the
Services, subject to Consultant providing ECD with appropriate documentation of
such costs and expenses.  Travel and expense reimbursement, if applicable, will
be in accordance with ECD’s travel policy.
4. Term.  The Services are provided on an as required basis and may be
terminated at any time in whole or in part by either party, without charge or
penalty.  Such termination will not relieve ECD of its obligation to pay for
Services rendered before the effective date of such termination.
5. Confidentiality.  Consultant may receive information that is confidential to
ECD.  Consultant will use reasonable care to hold in confidence, not disclose to
any third party without ECD’s prior, written consent, and not use for any
purpose other than the furtherance of the relationship with ECD, such
confidential information.  The level of reasonable care will not be less than
the amount of care Consultant would use regarding its own confidential
information of like importance.  Upon ECD’s request, Consultant will return,
destroy or delete, and will require and verify that its personnel return,
destroy or delete, all materials that contain ECD’s confidential
information.  Further, it is the Company’s policy to respect third parties’
intellectual property rights, and accordingly Consultant will not disclose to
the Company any information that is non-public, proprietary or confidential to
any third party.
6. Intellectual Property.
(a) Background Technology.  Each party retains all right, title and interest in
and to its Background Technology, and the other party does not obtain, by virtue
of this Agreement or the Services, any right, title or interest in or to the
other party’s Background Technology, except that ECD will have a royalty-free
right to use Consultant’s Background Technology to the extent incorporated into
any deliverables that are Project Technology or reasonably necessary to fully
utilize the Project Technology for its intended purposes.
(b) Project Technology. ECD will own all right, title and interest in and to all
Project Technology.
(c) Definitions.  As used in this Agreement, the following terms have the
meanings indicated:
 “Intellectual Property” means all patents (including applications for patents),
inventions, copyrights, confidential or proprietary information, trade secrets,
trademarks, service marks, know-how, developments, improvements, results,
software, data and other information, irrespective of form, whether patented or
unpatented, copyrighted or uncopyrighted.
“Background Technology” means all Intellectual Property conceived, developed,
acquired, owned or controlled by a party (1) before the date of this Agreement,
or (2) after the date of this Agreement and outside of the Project.
 
“Project Technology” means all Intellectual Property conceived, developed,
acquired, owned or controlled by a party during the course of the Project,
including Consultant’s work product.  “Project Intellectual Property” does not
include either party’s Background Technology.
7. Non-Compete, Non-Solicitation.  During the term of this Agreement and for a
period of six months thereafter,  Consultant will not  directly or indirectly,
(a) engage in any activities, perform any services or conduct any businesses
that are competitive with the ECD business related to the Project or the
Services, (b) solicit, attempt to hire or hire any person who is then, or within
the previous six months was, employed by, a consultant to, or an agent of, ECD,
(c) solicit any customer to supply products or perform services of a similar
nature to those products provided or services performed by the ECD business
related to the Project or the Services, or (d) cause, induce, or encourage any
investor, employee, consultant, agent, customer or supplier of ECD to terminate
or adversely change its relationship with ECD.
8. Warranties; Damages.  The Services are provided “as is”, “as available” and
with all faults, and the entire risk as to satisfactory quality, performance and
accuracy is with ECD. Neither party will be liable for any consequential,
incidental, indirect or punitive damages (including, without limitation, loss of
profits, loss of use, opportunity costs, interruption of business or costs of
procuring substitute goods) resulting from, arising out of or in any way
relating to the Services, the Project or this Agreement.
9. Miscellaneous.
(a) Complete Agreement. This Agreement constitutes the complete and entire
agreement between the parties and supersedes any prior or contemporaneous
agreements between the parties with respect to its subject matter.  No
employees, agents or representatives of ECD are authorized to make any
representation, warranty or covenant.  Accordingly, such additional oral
statements do not constitute representations or warranties of ECD, should not be
relied upon by Consultant and are not part of this Agreement.
(b) Independent Contractor.  Consultant will provide the Services as an
independent contractor, and nothing in this Agreement will be construed to
constitute Consultant as the agent or employee of ECD for any purposes
whatsoever.  Accordingly, Consultant has no authority to enter into any
agreement or incur any obligations on ECD’s behalf, or commit ECD in any other
manner.  Consultant will be responsible for all taxes (including tax
withholdings) that may be applicable to any payments under this Agreement, as
well as insurance (including worker’s compensation insurance) and
benefits.  Consultant is not entitled to participate in or receive benefits
under any plan or program of ECD or any of its affiliates.
(c) Conflicts.  These terms and conditions supersede any conflicting terms and
conditions that may appear in any agreement, purchase order or other document,
unless such document specifically states that it is modifying these terms and
conditions and is signed by a duly authorized representative of ECD.
(d) Waiver.  The failure of either party to enforce its rights under this
Agreement at any time for any period of time will not be construed as a waiver
of those or any other rights.
(e) Assignment.  Neither party may transfer or assign any of its rights nor
delegate any of its obligations without the prior written consent of the other
party.
(f) Governing Law. This agreement will be governed by Michigan law (excluding
any conflicts of law provisions).
(g) Arbitration.  Any disputes that may arise involving the terms of this
Agreement will be resolved exclusively by final and binding arbitration before
the American Arbitration Association; provided that ECD may seek equitable
relief for violations of this Agreement by Consultant pending outcome of
arbitration proceedings.  The award of the arbitrator will be entered in any
court of competent jurisdiction.
(h) Publicity.  Neither party will make any public announcement regarding the
existence of this relationship or any of the key terms, unless it obtains the
other party’s prior consent or required by law, except that Consultant may
identify ECD as a customer in brochures, presentations and other advertising and
promotional material.
(i) Counterparts.  This Agreement may be signed in counterparts, each of which
will be deemed to be an original and all of which when taken together will
constitute the same Agreement.  Any signed copy of this Agreement made by
photocopy, facsimile, or PDF Adobe format will be considered an original.

 
 
© Energy Conversion Devices, Inc. 
Page 1 of 1
Rev. January 2010

--------------------------------------------------------------------------------

